Exhibit 10.2

 

AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1, dated as of January 14, 2010 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of September 23, 2009 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement), by and among DURATEK, INC., a Delaware corporation (“Duratek”), the
other Loan Parties from time to time signatory thereto, CITICORP NORTH AMERICA,
INC., as administrative agent (in such capacity, the “Administrative Agent”) and
the other Agents and Lenders from time to time party thereto.

 

WHEREAS, Duratek has requested that the Lenders and the Administrative Agent
agree to amend the Credit Agreement to effect the changes described below; and

 

WHEREAS, Section 11.12 of the Credit Agreement permits the Credit Agreement to
be amended from time to time.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 


1.                                      AMENDMENTS


 

The Credit Agreement is hereby amended, as of the First Amendment Effective Date
(as defined below), as follows:

 


(A)                                  THE FOLLOWING DEFINITIONS ARE ADDED TO
SECTION 1.1 OF THE CREDIT AGREEMENT IN ALPHABETICAL ORDER:


 

“EnergySolutions Amendment No. 1” shall mean the certain amendment to the
EnergySolutions Credit Agreement dated as of January 14, 2010.

 

“OID” shall mean any discount to a loan or a commitment for a revolving or
letter of credit facility made applicable upon the issuance thereof.

 

“Zion Incremental Facility” shall mean the incremental facility established
pursuant to Section 2.15(a)(iv) of the EnergySolutions Credit Agreement.

 

“Reclamation L/C Facility Commitments” shall mean the commitments established
pursuant to Section 2.15(a)(iii) of the EnergySolutions Credit Agreement.


 


(B)                                 THE DEFINITION OF “FIRST LIEN LEVERAGE
RATIO” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE
WORD “INDEBTEDNESS” WITH THE PHRASE “INDEBTEDNESS FOR MONEY BORROWED”.

 

--------------------------------------------------------------------------------


 


(C)                                  THE DEFINITION OF “INDEBTEDNESS FOR MONEY
BORROWED” IN SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING THE
FOLLOWING IMMEDIATELY BEFORE THE PERIOD AT THE END OF THE FIRST SENTENCE
THEREOF: “; PROVIDED FURTHER THAT TO THE EXTENT THAT (I) THE LENDERS UNDER ANY
ZION CREDIT SUPPORT OBLIGATION, ZION INCREMENTAL FACILITY OR RECLAMATION L/C
FACILITY COMMITMENTS SHALL FUND THE AMOUNT OF THEIR COMMITMENTS THEREFOR PRIOR
TO THE USE THEREOF FOR THE PURPOSES SET FORTH IN CLAUSE (III) OF THIS DEFINITION
(THE “PRE-FUNDED AMOUNTS”), (II) WITHOUT LIMITING THE USES OF THE PRE-FUNDED
AMOUNTS SET FORTH IN CLAUSE (III) BELOW, THE PRE-FUNDED AMOUNTS MAY NOT BE
ACCESSED BY ANY LOAN PARTY OR ANY OF ITS AFFILIATES AND MAY ONLY BE ACCESSED BY
THE ADMINISTRATIVE AGENT OR RELEVANT ISSUER OF THE LETTERS OF CREDIT,
PERFORMANCE OR FIDELITY BONDS OR SIMILAR OBLIGATIONS ISSUED PURSUANT THERETO AND
(III) THE PRE-FUNDED AMOUNTS MAY SOLELY BE USED TO REIMBURSE THE APPLICABLE
ISSUING BANK OR THE ISSUER OF SUCH LETTERS OF CREDIT, PERFORMANCE OR FIDELITY
BONDS OR SIMILAR OBLIGATIONS FOR ANY UNREIMBURSED DISBURSEMENTS IN CONNECTION
WITH A DRAWING UNDER A LETTER OF CREDIT, PERFORMANCE OR FIDELITY BOND OR SIMILAR
OBLIGATION ISSUED PURSUANT THERETO, THE PRE-FUNDED AMOUNTS SHALL NOT, PRIOR TO
ANY USE SPECIFIED IN CLAUSE (III) ABOVE, BE INCLUDED IN THE CALCULATION OF
INDEBTEDNESS FOR MONEY BORROWED (BUT SHALL BE SO INCLUDED UPON AND FOLLOWING
SUCH USE UNTIL REIMBURSED BY BORROWER)”


 


(D)                                 CLAUSE (Q) OF THE DEFINITION OF “PERMITTED
LIENS” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE
PHRASE “TO SECURE OBLIGATIONS OF ENERGYSOLUTIONS AND PARENT TO EXELON AND ITS
PERMITTED ASSIGNS IN CONNECTION WITH THE AGREEMENT REFERRED TO IN CLAUSE (G) OF
THE DEFINITION OF ZION AGREEMENTS” IMMEDIATELY AFTER THE WORD “ZIONSOLUTIONS”.


 


(E)                                  THE DEFINITION OF “ZION CREDIT SUPPORT
OBLIGATION” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE PHRASE “$50,000,000” WITH THE PHRASE “$200,000,000”.


 


(F)                                    THE DEFINITION OF “ZION INCREMENTAL
FACILITY COMMITMENT CAP” IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY REPLACING THE PHRASE “$50,000,000” WITH THE PHRASE “$200,000,000”.


 


(G)                                 SECTION 7.1(S) OF THE CREDIT AGREEMENT IS
HEREBY DELETED AND REPLACED WITH THE FOLLOWING:


 


ON OR AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT EFFECTIVE DATE,
INDEBTEDNESS OUTSTANDING PURSUANT TO THE ZION CREDIT SUPPORT OBLIGATION AND THE
ZION INCREMENTAL FACILITY IN AN AGGREGATE AMOUNT NOT TO EXCEED $200,000,000;
PROVIDED THAT ANY SUCH INDEBTEDNESS INCURRED PURSUANT TO THIS SECTION 7.1(S) IS
INCURRED SOLELY TO SUPPORT THE OBLIGATIONS OF ENERGYSOLUTIONS AND PARENT UNDER
THE AGREEMENT REFERENCED IN CLAUSE (N) OF THE DEFINITION OF ZION AGREEMENTS; AND


 


2.                                      REPRESENTATIONS AND WARRANTIES.  DURATEK
REPRESENTS AND WARRANTS TO THE LENDERS AS OF THE DATE HEREOF THAT:

 

2

--------------------------------------------------------------------------------


 


(A)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY DURATEK HAS BEEN DULY AUTHORIZED;


 


(B)                                 NEITHER THE EXECUTION OR DELIVERY BY DURATEK
OF THIS AMENDMENT, NOR COMPLIANCE BY IT WITH THE TERMS AND PROVISIONS HEREOF
WILL, (I) VIOLATE ANY APPLICABLE LAW RESPECTING ENERGYSOLUTIONS, PARENT OR THEIR
SUBSIDIARIES OR (II) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER THE CERTIFICATE OR ARTICLES OF INCORPORATION OR BYLAWS, OPERATING
AGREEMENT OR THE PARTNERSHIP AGREEMENT, AS THE CASE MAY BE, AS SUCH DOCUMENTS
ARE AMENDED, OF ENERGYSOLUTIONS, OF PARENT OR OF ANY OF THEIR SUBSIDIARIES, OR
UNDER ANY MATERIAL INDENTURE, AGREEMENT, OR OTHER INSTRUMENT, TO WHICH
ENERGYSOLUTIONS, PARENT OR ANY OF THEIR SUBSIDIARIES IS A PARTY OR BY WHICH ANY
OF THEM OR THEIR RESPECTIVE PROPERTIES MAY BE BOUND;


 


(C)                                  BEFORE AND AFTER GIVING EFFECT TO THIS
AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS IF MADE ON
THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE IN WHICH CASE THEY SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE; AND


 


(D)                                 AT THE TIME OF AND AFTER GIVING EFFECT TO
THIS AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


3.                                      CONDITIONS TO EFFECTIVENESS.  THIS
AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “FIRST AMENDMENT EFFECTIVE
DATE”) ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED OR WAIVED:


 


(A)                                  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED:


 

(1)                                  FROM LENDERS CONSTITUTING THE MAJORITY
LENDERS AND EACH OF THE OTHER PARTIES HERETO EITHER (I) A COUNTERPART OF THIS
AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OR “.PDF”
OF A SIGNED SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS CONSENTED IN
WRITING TO AMEND THE CREDIT AGREEMENT PURSUANT TO THIS AMENDMENT;

 

(2)                                  FROM LENDERS CONSTITUTING THE MAJORITY
LENDERS PARTY TO THE ENERGYSOLUTIONS CREDIT AGREEMENT AND EACH OF THE OTHER
PARTIES THERETO EITHER (I) A COUNTERPART OF ENERGYSOLUTIONS AMENDMENT NO. 1
SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OR “.PDF” OF A
SIGNED SIGNATURE PAGE OF ENERGYSOLUTIONS AMENDMENT NO. 1) THAT SUCH PARTY HAS
CONSENTED IN WRITING TO AMEND THE CREDIT AGREEMENT PURSUANT TO ENERGYSOLUTIONS
AMENDMENT NO. 1;

 

3

--------------------------------------------------------------------------------


 


(B)                                 ALL CORPORATE AND OTHER PROCEEDINGS, IF ANY,
TAKEN OR TO BE TAKEN IN CONNECTION WITH THIS AMENDMENT AND ALL DOCUMENTS
INCIDENTAL THERETO, WHETHER OR NOT REFERRED TO HEREIN, SHALL BE SATISFACTORY IN
FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL;


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL REASONABLE COSTS, FEES, EXPENSES AND OTHER AMOUNTS DUE AND PAYABLE
ON OR PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR
PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING THE REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF CAHILL GORDON & REINDEL LLP, COUNSEL FOR THE
ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED OR PAID BY ENERGYSOLUTIONS, AND
FOR WHICH INVOICES HAVE BEEN PRESENTED TO ENERGYSOLUTIONS ON OR PRIOR TO THE
BUSINESS DAY PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE;


 


(D)                                 ALL REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 2 HEREOF SHALL BE TRUE AND CORRECT AS OF SUCH DATE;


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FOR THE ACCOUNT OF EACH LENDER WHO EXECUTES AND DELIVERS TO THE
ADMINISTRATIVE AGENT THIS AMENDMENT PRIOR TO 12:00 NOON EASTERN STANDARD TIME ON
JANUARY 13, 2010 AN AMENDMENT FEE EQUAL TO 0.25% OF THE AGGREGATE PRINCIPAL
AMOUNT OF LOANS UNDER THE CREDIT AGREEMENT HELD BY SUCH LENDER.


 


4.                                      REFERENCE TO THE EFFECT ON THE LOAN
DOCUMENTS


 


(A)                                  AS OF THE FIRST AMENDMENT EFFECTIVE DATE,
EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,”
“HEREOF,” “HEREIN,” OR WORDS OF LIKE IMPORT, AND EACH REFERENCE IN THE OTHER
LOAN DOCUMENTS TO THE CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION, BY MEANS
OF WORDS LIKE “THEREUNDER”, “THEREOF” AND WORDS OF LIKE IMPORT), SHALL MEAN AND
BE A REFERENCE TO THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THIS AMENDMENT
AND THE CREDIT AGREEMENT SHALL BE READ TOGETHER AND CONSTRUED AS A SINGLE
INSTRUMENT.


 


(B)                                 EXCEPT AS EXPRESSLY AMENDED HEREBY OR
SPECIFICALLY WAIVED ABOVE, ALL OF THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT AND ALL OTHER LOAN DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE LENDERS, DURATEK OR THE
ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OR
AMENDMENT OF ANY OTHER PROVISION OF ANY OF THE LOAN DOCUMENTS OR FOR ANY PURPOSE
EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


(D)                                 THIS AMENDMENT IS A LOAN DOCUMENT.

 

4

--------------------------------------------------------------------------------


 


5.                                      COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE
A SINGLE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART HEREOF.


 


6.                                      APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.


 


7.                                      SEVERABILITY.  THE FACT THAT ANY TERM OR
PROVISION OF THIS AGREEMENT IS HELD INVALID, ILLEGAL OR UNENFORCEABLE AS TO ANY
PERSON IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY OR LEGALITY OF THE REMAINING TERMS OR PROVISIONS HEREOF OR THE
VALIDITY, ENFORCEABILITY OR LEGALITY OF SUCH OFFENDING TERM OR PROVISION IN ANY
OTHER SITUATION OR JURISDICTION OR AS APPLIED TO ANY PERSON.


 


8.                                      HEADINGS.  THE HEADINGS OF THIS
AMENDMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE
AFFECT THE MEANING HEREOF.


 


9.                                      AFFIRMATIONS.


 


(A)                                  DURATEK (I) EXPRESSLY ACKNOWLEDGES THE
TERMS OF THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, (II) RATIFIES AND
AFFIRMS ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING BUT NOT LIMITED TO
SECURITY DOCUMENTS AND GUARANTEES) EXECUTED BY IT AND (III) ACKNOWLEDGES, RENEWS
AND EXTENDS ITS CONTINUED LIABILITY UNDER ALL SUCH LOAN DOCUMENTS AND AGREES
SUCH LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.


 


(B)                                 DURATEK HEREBY REAFFIRMS, AS OF THE DATE
HEREOF, (I) THE COVENANTS AND AGREEMENTS CONTAINED IN EACH LOAN DOCUMENT TO
WHICH IT IS A PARTY, INCLUDING, IN EACH CASE, SUCH COVENANTS AND AGREEMENTS AS
IN EFFECT IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (II) THE LIEN ON THE COLLATERAL SECURING PAYMENT OF THE
OBLIGATIONS PURSUANT TO THE SECURITY DOCUMENTS.


 

 [SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

DURATEK, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Richard Tooze

 

 

Name:

Richard Tooze

 

 

Title:

Senior Vice President and Treasurer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthony V. Pantina

 

 

Name:

Anthony V. Pantina

 

 

Title:

VP/Director

 

2

--------------------------------------------------------------------------------